                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE

SAM BURCHFIELD,                              )
                                             )
             Plaintiff,                      )
                                             )
v.                                           )     No.:    3:21-CV-40-TAV-HBG
                                             )
BOBBY BROOKS,                                )
TAMMY RAGAN,                                 )
RUSTY LOZA,                                  )
SERGEANT ANN,                                )
SERGEANT STERGIL,                            )
SERGEANT WAMSHERE,                           )
SERGEANT PETTY,                              )
LIEUTENANT JOSH,                             )
LIEUTENANT BERRY,                            )
LIEUTENANT SUTTLES,                          )
CAPTAIN JANET,                               )
SOUTHERN MEDICAL,                            )
MEDICAL STAFF, and                           )
MISS ASHLEY,                                 )
                                             )
             Defendants.                     )


                                 JUDGMENT ORDER

      For the reasons set forth in the memorandum opinion filed herewith, it is

ORDERED and ADJUDGED that this prisoner’s pro se civil rights action, filed under

42 U.S.C. § 1983, is DISMISSED for failure to state a claim upon which relief may be

granted. 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1).

      Because the Court CERTIFIED in the memorandum opinion and order that any

appeal from this order would not be taken in good faith, should Plaintiff file a notice of




Case 3:21-cv-00040-TAV-HBG Document 9 Filed 04/13/21 Page 1 of 2 PageID #: 35
appeal, he is DENIED leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3);

Fed. R. App. P. 24.

      The Clerk is DIRECTED to close the file.

      ENTER:


                               s/ Thomas A. Varlan
                               UNITED STATES DISTRICT JUDGE


 ENTERED AS A JUDGMENT

      s/ John L. Medearis
      CLERK OF COURT




                                         2


Case 3:21-cv-00040-TAV-HBG Document 9 Filed 04/13/21 Page 2 of 2 PageID #: 36
